The issue here seeking solution is the salaries allowed by law to be paid to court reporters in circuits consisting of more than one county. This is to be determined by a reference to Section 12670, Revised Statutes 1919, if such determination be found possible from the language employed therein or from a reasonable interpretation of that language within the rules of statutory construction. That the primary purpose of the section was to fix the salaries of reporters by classifying the counties according to population and by designating the salary to be paid by counties in each of these classes is clearly indicated by the terms of the statute. Nor can the conclusion be subjected *Page 129 
to reasonable question that in taking the counties as units it was intended by the Legislature that the salaries prescribed should be paid to reporters in counties which within themselves constitute judicial circuits. Otherwise construed, the fixing of the salaries according to the classification of the counties and requiring each county to pay the salary thus fixed would be meaningless. However, it does not appear that there is substantial ground for controversy as to the meaning of this portion of the statute, other than the manner in which its terms may affect the construction of a subsequent portion having reference to the salaries of reporters in circuits composed of more than one county. The only reference in the section to circuits of that character appears in the proviso, "that where a judicial circuit is composed of more than one county, such salary shall be divided among the counties and be paid by them proportional as the population of such counties bear to the entire population of the circuit." Barring the inaccuracies in grammar and construction of this proviso its meaning, so far as is expressed in its words, is not difficult of determination. Its purpose was to fix the relative obligations imposed upon the several counties of a circuit in the payment of the reporter's salary. Having found the arithmetical proportion the population of each county bears to the population of the circuit we find that an essential necessary to the fixing of the pecuniary amount of these proportions is absent which renders impossible the ascertaining of the salary to be allowed to reporters in circuits of this character. Silent on this subject as the statute of Memnon before sunrise, it lends no aid under any recognized rule of interpretation by which the essential fact may be ascertained. Only by assumption and remote implication can the section be construed so as to throw any light upon this subject. To reach any conclusion, even by these adventitious aids, it is necessary in order to hold that salaries of reporters in circuits of more than one county may be fixed at $3000, that each circuit contains a population of 60,000 or more; and to imply that the word *Page 130 
county, as used in this highest classification, may be construed to mean circuit. It need scarcely be added that the course of reasoning necessary to reach this conclusion is sustained by no rule of construction.
Deliberately considered, therefore, Section 12670, so far as it attempts to fix the salaries of reporters in circuits of more than one county, is nothing more than a meaningless patchwork of words and furnishes no basis from which a conclusion as to the amount of such salaries may be determined. The plausible construction given to it by the majority opinion is to be commended for the deft manner in which it employs judicial legislation to reach the conclusion that reporters in such circuits as are here under review, are each entitled to salaries of $3000. Until, however, jus dicere non dare ceases to be the limit of judicial action, we cannot, in violation of what we deem to be the plain rules of statutory construction, lend our assent to that conclusion.
The alternative writ should, therefore, be quashed.
Headnotes 1 and 2: Reports, 34 Cyc. 1619 (1926 Anno).